Citation Nr: 0718234	
Decision Date: 06/18/07    Archive Date: 06/29/07

DOCKET NO.  04-37 377	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder, claimed as depression.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
diabetes mellitus.

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for an 
anxiety disorder.

4.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for post 
traumatic stress disorder (PTSD).

5.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
benign prostatic hypertrophy.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L.A. Howell, Counsel


INTRODUCTION

The veteran served on active duty from March 1965 to February 
1967

This matter is on appeal from the Los Angeles, California, 
Department of Veterans Affairs (VA) Regional Office (RO).

With respect to the claims for diabetes and a prostate 
disorder, the Board notes that the United States Court of 
Appeals for Veterans Claims (Court) issued a decision in Haas 
v. Nicholson, 20 Vet. App. 257 (2006), that reversed a 
decision of the Board of Veterans' Appeals (Board) which 
denied service connection for disabilities claimed as a 
result of exposure to herbicides.  VA disagrees with the 
Court's decision in Haas and is seeking to have this decision 
appealed to the United States Court of Appeals for the 
Federal Circuit.  

To avoid burdens on the adjudication system, delays in the 
adjudication of other claims, and unnecessary expenditure of 
resources through remand or final adjudication of claims 
based on court precedent that may ultimately be overturned on 
appeal, on September 21, 2006, the Secretary of VA imposed a 
stay at the Board on the adjudication of claims affected by 
Haas.  The specific claims affected by the stay include those 
involving claims based on herbicide exposure in which the 
only evidence of exposure is the receipt of the Vietnam 
Service Medal or service on a vessel off the shore of 
Vietnam.  Once a final decision is reached on appeal in the 
Haas case, the adjudication of any cases that have been 
stayed will be resumed.  


FINDINGS OF FACT

1.  A chronic acquired psychiatric disorder, claimed as 
depression, was not manifest during service.

2.  Depression was not identified until 1996, nearly 30 years 
after service separation. 

3.  The veteran's current depression is unrelated to service.

4.  By decision dated in October 1984, the RO denied the 
veteran's claim for an anxiety disorder; he did not appeal 
that decision and it became final.  

5.  The RO's October 1984 decision represents the last final 
disallowance of entitlement to service connection for an 
anxiety disorder on any basis. 

6.  Evidence received since the RO's October 1984 decision, 
which consists of the veteran's statements and clinical 
records, does not relate to a necessary unestablished fact or 
raise a reasonable possibility of substantiating the claim 
for an anxiety disorder.

7.  By decisions dated in October 1984 and January 1998, the 
RO denied the veteran's claim for PTSD; he did not appeal and 
those decisions became final.  

8.  The RO's January 1998 decision represents the last final 
disallowance of entitlement to service connection for PTSD on 
any basis. 

9.  Evidence received since the RO's January 1998 decision, 
which consists of the veteran's statements and clinical 
records, does not relate to a necessary unestablished fact or 
raise a reasonable possibility of substantiating the claim 
for PTSD.


CONCLUSIONS OF LAW

1.  An acquired psychiatric disorder, claimed as depression, 
was not incurred in or aggravated by the veteran's period of 
active duty.  38 U.S.C.A. §§ 1110, 5103(a), 5103A (West 
2002); 38 C.F.R. §§ 3.159, 3.303 (2006).

2.  The evidence received since the RO's October 1984 
decision denying the claim for entitlement to service 
connection for an anxiety disorder is not new and material; 
thus, the claim remains final.  38 U.S.C.A. §§ 5108, 7105 
(West 2002); 38 C.F.R. §§ 3.156, 20.1103 (2006).

3.  The evidence received since the RO's January 1998 
decision denying the claim for entitlement to service 
connection for PTSD is not new and material; thus, the claim 
remains final.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 
38 C.F.R. §§ 3.156, 20.1103 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for disability resulting 
from disease or injury incurred coincident with service or, 
if preexisting, was aggravated therein.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303(a).  If a chronic disease is shown in 
service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes; however, continuity of symptoms is required where a 
condition in service is noted but is not, in fact, chronic or 
where a diagnosis of chronicity may be legitimately 
questioned.  38 C.F.R. § 3.303(b).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b); 38 
C.F.R. § 3.303(d).  The Board must determine whether the 
evidence supports the claim or is in relative equipoise, with 
the appellant prevailing in either case, or whether the 
preponderance of the evidence is against the claim, in which 
case, service connection must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Unappealed rating decisions by the RO are final with the 
exception that a claim may be reopened by submission of new 
and material evidence.  38 U.S.C.A. §§ 5108, 7105(c).  When a 
veteran seeks to reopen a claim based on new evidence, VA 
must first determine whether the additional evidence is 
"new" and "material."  Smith v. West, 12 Vet. App. 312 
(1999).

Second, if VA determines that new and material evidence has 
been added to the record, the claim is reopened and VA must 
evaluate the merits of the veteran's claim in light of all 
the evidence, both new and old.  Manio v. Derwinski, 1 Vet. 
App. 140 (1991); Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. 
Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996).  
When making determinations as to whether new and material 
evidence has been presented, the credibility of the evidence 
is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992). 

VA regulation defines "new" as not previously submitted and 
"material" as related to an unestablished fact necessary to 
substantiate the claim.  If the evidence is new and material, 
the next question is whether the evidence raises a reasonable 
possibility of substantiating the claim.  See 38 C.F.R. 
§ 3.156(a).

Historically, the veteran filed a claim for "post Vietnam 
syndrome" and unexplainable anxiety in June 1984, which was 
denied by rating decision dated in October 1984.  In 1984, 
the RO reasoned there was no evidence of any mental condition 
in service, nor during the one year presumptive period post 
service.  It also reasoned that PTSD was not shown by the 
evidence of record.  Notice was mailed to the veteran that 
same month.  The veteran did not disagree and that decision 
became final.

In April 1997, the veteran filed claim for PTSD, anxiety, 
depression, and a sleep disorder.  In January 1998, the RO 
denied a claim for PTSD, in part, due to lack of stressor 
verification.  The veteran disagreed and a statement of the 
case was issued but the veteran never filed an appeal and the 
decision became final.  

In July 2003, the RO received the veteran's current claims 
seeking service connection for a major depressive disorder 
and to reopen the claims of entitlement to service connection 
for an anxiety disorder and PTSD.  In a February 2004 rating 
decision, the claim for a depressive disorder was denied on 
the merits.  This issue will be addressed separately.  The 
remaining issues (based on new and material evidence) were 
reopened and denied.  The veteran disagreed and this appeal 
ensued.

Notwithstanding the decision of the RO, the Board must first 
determine whether the veteran has submitted new and material 
evidence to reopen the claim.  See Barnett v. Brown, 83 F.3d 
1380, 1383-84 (Fed. Cir. 1996) (regardless of a determination 
made by the regional office, the Board must ensure that it 
has jurisdiction over a case before adjudicating the case on 
the merits); see also 38 U.S.C.A. §§ 5108, 7104 (appellant 
must present new and material evidence under 38 C.F.R. § 
3.156(a) in order to have a finally denied claim reopened).  

I.  Entitlement to Service Connection for an Acquired 
Psychiatric Disorder, Claimed as Depression

Service medical records reflected no complaints of, treatment 
for, or a diagnosis related to a psychiatric disorder.  At 
the time of discharge in February 1967, his psychiatric 
evaluation was normal.  Therefore, the service medical 
records do not show a chronic psychiatric disorder at the 
time of discharge.

Next, evidence has not been presented showing symptoms 
consistent with depression for many years after discharge.  
In June 1984, the veteran filed a claim for anxiety.  He 
underwent a VA examination related to that claim but a 
diagnosis of depression was not reported.  

In June 1996, for the first time, the veteran sought 
treatment for depression and related that he had been 
depressed for a long time; however, he indicated that he had 
never sought treatment for depression prior to that time.  In 
an April 2000 private psychiatric report, the physician noted 
that the veteran had been treated for depression since 1997 
and reported that the veteran had had a 5-year history of 
depression, dating the disorder to approximately 1995.  As 
noted above, in July 2003, he filed the current claim.

In this case, regardless of the veteran's assertions of 
experiencing symptoms since service, the Board emphasizes the 
multi-year gap between discharge from active duty service 
(1967) and initial recorded psychiatric complaints related to 
depression in 1996 (nearly 30 years).  Even assuming that the 
symptoms were identified as early as 1995, this is still a 
28-year gap.  The Board finds that the gap between discharge 
and post-service symptomatology is too remote in time to 
support a finding of in-service onset.  See Maxson v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of 
absence of medical complaints for condition can be considered 
as a factor in resolving claim); see also Mense v. Derwinski, 
1 Vet. App. 354, 356 (1991) (affirming Board's denial of 
service connection where veteran failed to account for 
lengthy time period between service and initial symptoms of 
disability).

Next, service connection may be granted when a medical nexus 
is established between the claimed disorder and active duty 
service.  In this regard, the veteran's assertion that he had 
been depression since service is not sufficient to grant 
service-connection.  

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).  

Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
later is a factual determination going to the probative value 
of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").

The veteran is competent to report symptoms because this 
requires only personal knowledge, not medical expertise, as 
it comes to him through his senses.  Layno v. Brown, 6 Vet. 
App. 465, 470 (1994).  However, as lay person, he is not 
competent to offer opinions on medical diagnosis or 
causation, and the Board may not accept unsupported lay 
speculation with regard to medical issues.  See Moray v. 
Brown, 5 Vet. App. 211 (1993); Espiritu v. Derwinski, 2 Vet. 
App. 482 (1992).  

In this case, there is no competent evidence supporting a 
medical nexus between active duty and the veteran's current 
depression.  In a February 1998 mental disorder questionnaire 
apparently for social services, the final diagnoses include 
major depressive disorder with chronic dysthymia, and 
rule/out schizoaffective disorder, paranoid-depressive type.  
However, the physician did not establish a relationship 
between the veteran's complaints and active duty.  Moreover, 
outpatient treatment records reflect on-going treatment for 
depression but make no determination regarding an association 
with active duty.

The Board has also considered the veteran's statements in 
support of his claim.  However, where the determinative issue 
is one of medical causation or a diagnosis, only those with 
specialized medical knowledge, training, or experience are 
competent to provide evidence on the issue.  See Jones v. 
Brown, 7 Vet. App. 134, 137 (1994); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1991).  Since the record does not 
reflect that the veteran possesses the medical training and 
expertise necessary to render an opinion concerning the cause 
of his depression, his lay statements are of no probative 
value in this regard.  See Heuer v. Brown, 7 Vet. App. 379, 
384 (1995) (citing Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993)).

In sum, the veteran lacks the medical expertise to offer an 
opinion as to the diagnosis of current pathology, as well as 
to medical causation of any current disability.  His 
statements of in-service depression and continuity are not 
credible.  Moreover, no physician has ever associated the 
veteran's depression with active duty service.  For these 
reasons, the service connection for depression is denied.



II.  Whether New and Material Evidence Has Been Submitted to 
Reopen a Claim of Entitlement to Service Connection for an 
Anxiety Disorder

In July 2003, the veteran sought to reopen his claim for an 
anxiety disorder.  Evidence submitted since the last final 
denial for an anxiety disorder in October 1984 includes 
treatment for a multitude of psychiatric complaints.  
Diagnoses have included depression, PTSD, chronic dysthymia, 
and rule/out schizoaffective disorder.  However, the veteran 
has had no complaints of, treatment for, or a diagnosis 
related to an anxiety disorder.   

There are no medical records submitted in support of the 
veteran's claim and he has not asserted that any exist to 
support his claim.  As there has been no evidence of 
treatment for an anxiety disorder, there is nothing in the 
record to support a claim to reopen.  Therefore, the 
application to reopen is denied.

III.  Whether New and Material Evidence Has Been Submitted to 
Reopen a Claim of Entitlement to Service Connection for PTSD

In July 2003, the veteran sought to reopen his claim for 
PTSD.  Evidence submitted since the last final denial for 
PTSD in January 1998 includes a November 2003 report from a 
VA clinical psychologist noting the veteran's claimed 
stressors and symptoms.  As a diagnosis, the psychologist 
indicated that he was unsure about service connection for the 
veteran's symptoms.  He identified the veteran's symptoms as 
"similar to PTSD" and reflected that perhaps the ships 
records may substantiate the claim.  However, this evidence 
does not support the claim to reopen because the clinical 
psychologist did not render a diagnosis of PTSD.

In a May 2004 psychiatric consultation note, the veteran 
related stressors of transporting wounded soldiers, soldiers 
without limbs, and seeing a friend's head chopped off by an 
open propeller.  After a mental status examination, the 
diagnosis was PTSD.  However, this evidence does not support 
the claim to reopen because these are the same stressors the 
veteran has maintained all along.  

At the time of the prior denial, the veteran had been 
diagnosed with PTSD but the claim was denied based on an 
absence of confirmed stressors.  A restating of the alleged 
stressors with a reaffirmation of a diagnosis of PTSD is not 
sufficient to reopen the claim.

In June 2004, the ship logs for the USS Kearsarge were 
associated with the claims file for the period from June 1, 
1966, to September 30, 1966.  In a June 2004 statement, the 
veteran indicated that he had reviewed the deck logs and 
acknowledged that the specific incidents he reported were not 
found.  He maintained, nonetheless, that there was adequate 
information regarding flight deck aircraft landing and 
recovery.  

The Board has carefully reviewed the deck logs and finds no 
support for the veteran's stressors.  There were daily 
entries regarding aircraft landings and liftoffs, knot speed, 
refueling, and the like.  There was one notation that two 
helicopters landed which had recovered two downed pilots.  
Their names were given along with the follow-up medical care 
they received.  Moreover, the record contains several 
references to sprains and lacerations but no mention at all 
of any instances as catastrophic as a sailor's head being 
severed in a propeller or losing a man overboard.  The Board 
finds that the deck logs do not support the veteran's claim 
to reopen.  The reports also do not raise a reasonable 
possibility of substantiating the veteran's claim.

Further, the Board has reviewed the multiple written 
statements submitted by the veteran.  In effect, he maintains 
that he suffered various stressors while serving on active 
duty.  Although these recent statements were offered since 
the January 1998 denial, this evidence is basically the same 
arguments that the veteran has maintained all along.  A 
simple reiteration of the facts is not sufficient to reopen a 
previously denied claim.  

Accordingly, the Board concludes that the veteran's written 
statements are not "new" and "material" to reopen his 
claim as required under the applicable statutory and 
regulatory provisions.  Moreover, he is not competent to 
establish a medical relationship between a current medical 
disorder and any incident of his military service.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  
Where, as here, resolution of the issue turns on a medical 
matter, lay statements, alone, cannot serve as a predicate to 
reopen a previously disallowed claim.  See Moray v. Brown, 5 
Vet. App. 211 (1993).

In sum, the Board finds that the additional evidence with 
respect to PTSD submitted since the January 1998 decision is 
not new and material, does not raise a reasonable possibility 
of substantiating the veteran's claim, and does not warrant 
reopening of the claim of service connection.  Accordingly, 
the RO's January 1998 decision is final and the veteran's 
application to reopen is denied.

Finally, the Board notes that the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 
5107, 5126 (West 2002)), imposes obligations on VA in terms 
of its duty to notify and assist claimants.  Under the VCAA, 
when VA receives a complete or substantially complete 
application for benefits, it is required to notify the 
claimant and his representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim.  

To that end, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; (3) 
that the claimant is expected to provide; and (4) request 
that the claimant provide any evidence in his possession that 
pertains to the claim.  In addition, VA must inform the 
veteran what evidence would be necessary to substantiate the 
elements required to establish service connection that were 
found insufficient in the previous denial.  See Kent v. 
Nicholson, 20 Vet. App. 1 (2006).

The veteran was notified of the VCAA as it applies to his 
present appeal by correspondence dated in December 2003.  He 
has been provided every opportunity to submit evidence and 
argument in support of his claims, and to respond to VA 
notices.  

The VCAA notice letter provided to the veteran generally 
informed him of the evidence not of record that was necessary 
to substantiate his claims and identified which parties were 
expected to provide such evidence.  He was notified of the 
need to give to VA any evidence pertaining to his claims.  
There is no allegation from the veteran that he has any 
evidence in his possession that is needed for a full and fair 
adjudication of these claims.    

In essence, what the VCAA seeks to achieve is to give the 
appellant notice of the elements outlined above.  Once that 
has been done - regardless of whether it has been done by way 
of a single notice letter, or via more than one communication 
- the essential purposes of the VCAA have been satisfied.  

Because each of the four content requirements of a VCAA 
notice has been met, any error in not providing a single 
notice to the appellant covering all content requirements was 
harmless.  See, e.g., 38 C.F.R. § 20.1102 (2006).  The 
veteran has not claimed that VA has failed to comply with the 
notice requirements of the VCAA and the Board finds that the 
provisions of the VCAA have been fully satisfied.

VA has also made reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate his claims.  See 
38 C.F.R. § 3.159.  In this case, the veteran's service 
medical records are associated with the file.  In addition, 
VA clinical records and private medical records are 
associated with the claims file.  

Next, in claims for disability compensation the VCAA duty to 
assist requires VA provide medical examinations or obtain 
medical opinions when necessary for an adequate decision.  A 
specific VA medical opinion is not needed to consider whether 
the veteran has submitted new and material evidence but, 
rather, the Board has reviewed all the evidence submitted to 
the claims file since the last final denial.  Therefore, a 
remand for a VA examination or opinion is not warranted.  See 
also 38 C.F.R. § 3.159(c)(4)(iii) (2006).

In addition, since a psychiatric disorder characterized by 
depression was not shown during service, or for many years 
thereafter, and the competent evidence of record does not 
establish a medical nexus between the veteran's current 
diagnosis of depression and active duty, a remand for an 
examination is not warranted.  Id.

In this appeal, the veteran was given notice of what type of 
information and evidence he needed to substantiate his claim 
for service connection and new and material evidence, but he 
was not provided with notice of the type of evidence 
necessary to establish a disability rating or effective date 
for the disabilities on appeal.  Even though the notice was 
inadequate on these two elements, there is no prejudice in 
issuing a final decision because the preponderance of the 
evidence is against the veteran's claims.  Any questions as 
to the appropriate disability rating or effective date to be 
assigned are moot.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  Therefore, the Board finds the duty to 
assist and duty to notify provisions of the VCAA have been 
fulfilled.  


ORDER

Service connection for an acquired psychiatric disorder, 
claimed as depression, is denied.

The application to reopen a claim of entitlement to service 
connection for an anxiety disorder is denied.

The application to reopen a claim of entitlement to service 
connection for PTSD is denied.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


